Title: [August 1764]
From: Washington, George
To: 




1 & 2. Sowed Turnips—behind Garden.
 


10. Sowed Spelts—behind Ditto.
 


14. Cut Timothy Seed at Doeg Run.
  



15. Onwards getting Apples for Cyder.
 


17 & 18. Brought Oats from Ashfords. Note they were good Oats & a bushl. of them when well cleand weighd 30 lbs. & a bushl. of Spelts—weighd 28.
 


22. Trimmed up 52 heads of Tobo. at Creek Quarter for Sweetscented Seed.
Began to cut Meadow on Creek.
 


23. Peaches require to be gatherd for B[rand]y.
 


24. Began to sow Wheat at Muddy hole.
 


27. Began to sow Do. at Riverside Qr.
 


28. Began—Do. at Creek.
 


30. Began—Do. at Doeg Run.
 


31. Finished curing & Stacking Hay.
